Title: To James Madison from James Monroe, 20 July 1803
From: Monroe, James
To: Madison, James



no. 10.
Sir,
London July 20 1803
I am too recently on this theatre to give you any information of the state of public affairs which you will not obtain of the Gazettes, wh. I shall therefore not repeat. It will be more useful to go back to the transactions in which I have been lately engaged, and to communicate some incidents which occurrd in them, with which you are not yet acquainted. The pressure of business at the time, the necessity of hastening here as soon as that measure was decided on, & the hope that I should enjoy more leisure here than I had done in France, induced me to reserve these for the present communication.
You saw by my letters after the conclusion of our treaties with France, that I had in a great measure decided to proceed to Spain, on the idea that by so doing I should best fulfill the ulterior object of my instructions. You saw likewise by the joint letter of Mr. Livingston & myself of June 7th. that I had been prevented pursuing that object, by an obstacle, the circumstances attending which were fully detailed in it. There occurr’d however another difficulty which you are yet to be apprized of. At the time when my Judgement inclined in favor of that measure, I applied to Mr. Talleyrand for the support of his government in the negotiation, according to the promise made us by Mr. Marbois, with which you are acquainted. This application was made on the 19 of May immediately before the discussion mentioned in the letter of June 7th. above referr’d to. On the sunday following, three or four days afterwards, I dined with the Consul Cambaceres who had been with the first Consul in Council at St Cloud, whence he returned late to dinner. He said to me soon after he entered the room “you must not go to Spain at present.” I asked his reason. He replied “it is not the time; you had better defer it.” I revived the subject repeatedly, but he declined going further into it. After dinner when we were in the saloon, he came up to me and on my informing him that he had given me much concern by what he had said, he replied “that it was only his opinion; but you will talk on the subject with the Minister of the Public Treasury,” which I assured him that I would not fail to do. I went immediately to Mr Marbois, but had not the good fortune to find him at home. On the tuesday following I saw the Consul le Brun, who suggested to me precisely the same idea which I had recd. from the Consul Cambaceres, & who I was persuaded had imbibed it at the same time in the Council at St. Cloud. I proposed to him the same question that I had done to his Colleague and recieved nearly the same answer. He told me “that we should obtain our object but that this was not the time for it.” About this time the incident mentioned in the letter of June 7th. occurr’d, which encreased & continued my suspense till we recieved yours of the 18 & 20 of April which directed my route.
As soon as my course was marked I call’d on the Minister of foreign affairs, and reminded him of my application to him for the aid of his Got. in our negotiation with Spain, which as he well recollected had been promised. I then told him without waiting for an answer, that my route was changed; that I had just recieved the order of the President to proceed to England in case our affairs were amicably adjusted with France, that the motive for it was, a knowledge that Mr. King was about to return home; the probability of a rupture between France and Britain and the consequent exposure of our commerce; and the propriety of our being represented there in case of that event: that the urgency was increased by the circumstance under which I recieved the order; Mr King having sailed without having nominated any one to take charge of our affairs till his successor arrived. I adverted in the commencement to the affair with Spain, to fix in his mind by evidence not to be resisted, an important fact, the date at which the late order was recieved, that he might see that it grew out of recent circumstances, those mentioned, and was not the part of a system of menace adopted at the time of my appointment. I had seen the advantage of inculcating this truth on more than one occasion, or thought I had and wished to leave it in full force on the present one. The Minister acknowledged in explicit terms the frankness of the communication, which he considered as a strong proof of the fair dealing of our got. in its conduct towards his, and of its sincere desire to preserve peace & friendship between the two Nations. Then taking a cursory view of what had passed in the late negotiation, he declared that nothing short of the course which had been taken by our Got. would have produced the result which had attended it. He asked me when I proposed setting out on the proposed mission. I answered very soon, as there was nothing to detain me longer there. I requested him to communicate the above to the First Consul, and to express my wish to be favored with a private audience, for the purpose of taking my leave of him before my departure. This he readily undertook, but observed that as the First Consul was to set out in a few days for the Belgic; & his time was preengaged by appointments for the whole of the interval, he doubted whether it would be in his power to grant me an audience, tho’ he was persuaded he would if he could. Having asked an audience I was resolved to wait an answer till his departure, & the more so, because I knew it could not detain me long.
As soon as I had made the above communication to the Minister, I made a like one to Mr. Marbois, whose candid & upright deportment through the whole of our negotiation, had inspired me with a very high respect for his character. I asked and obtained about the same time & for the same purpose a private audience of the Consuls Cambaceres & le Brun, by whom I had been recieved with kindness & treated with attention during my mission in France, & who I had reason to believe had promoted the object of it. It was not strictly in course to make to these characters such a communication, but I felt that I owed it to the part they had taken in the late important transactions with our country, and am persuaded that it was recieved in the spirit in which it was made. I called on Joseph Bonaparte the elder brother of the first Consul with the same view, but as he had left town I had not the pleasure to see him.
The day before the Consul commenced his tour I recd. a note from the Minister of foreign affairs requesting me to meet him the next day at one O clock at St. Cloud to be presented by him to the first consul; which was accordingly done. The audience was of some length. I made to him a communication similar in substance to what I had already done to the Minister, to which I added that it was the wish of the President that I should assure him before my departure of his high respect & esteem for him personally & for the French Nation, and of his earnest desire to preserve peace & friendship with it. The First Consul reciprocated the sentiment towards the President & the U. States in strong terms. He said that he considered the President as a virtuous and enlightened man, who understood & pursued the interest of his country; as a friend of liberty and equality: that no one wished more than himself the preservation of a good understanding between the two Republics: that he had been prompted to make the late cession to the U States not so much on account of the sum given for the territory as from views of policy: that France had been their first friend & he wished to preserve that relation between the two countries for ever: he had percieved that we entertained a jealousy of their possession of Louisiana which was likely to drive us into measures & connections that would prove not only hurtful to France, but as he presumed to ourselves also: he therefore wished to remove the cause by an act which would free us from all apprehension on that head and leave us at liberty to pursue our course according to our interest and inclination.
I told him, in reply, that I had considered the cession of Louisiana as having been prompted by the motives which he stated, as being an act of great and enlightened policy rather than an affair of commerce, and was persuaded that our Got. would view it in the same light: that the cession would place us on the ground he mentioned of real independence: that we had however been willing to give what was deemed an equivalent for it. He observed that there was no rivalship between us, our relation to France being chiefly commercial; but that we must be on our guard, not to give the protection of our flag to the British. I told him that the latter was a question which merited all his deliberation & candor, since the principle that free ships made free goods, if sustained by him as I understood it to be, precluded any discussion on that point. He admitted that there were difficulties in the case which he should examine with care. He then observed, without my leading to the subject tho’ I had intended doing it, with respect to Florida that this was not the time to pursue that object: that the Spaniards had complained much of the cession they had made to us of Louisiana. I told him that we were neighbors of Spain & wished much to be on friendly terms with her, which the possession of Florida would promote: that it was a little piece of land comprized within our present limits which we ought to have. He replied that it was because we were their neighbors that they were jealous of our possessing that territory which by its ports commanded the gulph of Mexico. I told him that it would be better for Spain that we held it than the British, which might take place if we did not. Still he urged that this was not the time to negotiate for it. I ceased therefore to press the subject further, prefering to let it be understood that the negotiation was postponed for the present, to be renewed at a more suitable season, when we should expect his good offices in it, to which he seemed to assent.
It is to be presumed that the natural weight & respectability of the United States will enable their Got. to obtain this object of Spain without the aid of any other power. It can not be doubted, however, that France has the means of essentially promoting or embarrassing it at present. It was on that principle that we sought to avail ourselves of her aid in the late negotiation, and that I applied for it when I was about to go to Spain. To have gone after the promise made us, without this communication, might have produced an ill effect; to have gone after my application for it in opposition to her advice would most probably have had the same tendency, which it seemed to be peculiarly proper to avoid especially while our treaties with her were depending.
The Consul sat out on his tour the evening of the day on which I had the above audience which was on the  of June. On the monday following I requested my passport of Mr. d’Hermand, the chief in the department of foreign relations charged with that business who I found had not the power to grant one. I immediately wrote to the Minister of foreign Relations, who had left Paris about the same time with the Consul, to apprize him of this fact, & to request that he would be pleased to send me a passport immediately, as I was ready for my journey and only waited one. As it was arranged when the first Consul left Paris, that no passports should be granted for England except such as were signed by him & the Minister did not take the same route to Brussels with the Consul, the latter pursuing the coast to visit the ports as he advanced, I was detained longer than I had expected to be. As soon however as they met a passport was signed by the first Consul and forwarded to me by the Minister, under which I sat out immediately and reached this, as you were apprized by my last, on the 18 instant.
As I had communicated, while I contemplated going to spain, with the Chevalier d’Azara, her ambassador in France, & with Mr. Pinckney, Minister of the United States at Madrid, and given them reason to believe that I should do so, I thought it proper to apprize them of the late change in my destination, and of the motive for it, that they might see that it was the effect of imperious causes & did not proceed from the want of a due respect for his Catholic Majesty—copies of these communications are inclosed. I am with great respect & esteem your Obt. Hle. St.
Jas. Monroe
Communications inclosed—


  No.
  1
  letter from Messrs. Livingston & Monroe to Mr. Marbois

" 2 letter from Mr. Marbois in answer to the above
" 3 letter from Mr. Monroe to Chevalier d’azara
" 4 letter from Chevalier d’azara to Mr. Monroe
" 5 letter from Mr. Monroe to Mr. Pinckney at Madrid
" 6 Joint letter from Messrs. Livingston & Mr. Monroe to Mr. Pinckney
" 7 from Mr. M. to Mr. Pinckney

" 8 Triplicate of no. 8 from Mr. M. to Mr. Madison
" 9 Triplicate of no. 9. from Mr. M. to Do.

P S. The instructions to Mr. Pinckney & myself, being of no use to him, till the further order of the President, were not forwarded to him.
 

   
   RC and enclosures (DNA: RG 59, DD, Great Britain, vol. 12); RC and enclosures (DNA: RG 59, DD, France, vol. 8A); letterbook copy (DLC: Monroe Papers). First RC in a clerk’s hand, except for signature, postscript, and marginal note by Monroe; marked “(Duplicate)”; docketed by Wagner as received 26 Sept. For enclosures (docketed by Wagner), see nn. 4–12.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:527–32.



   
   Monroe placed an asterisk here and wrote at the bottom of the page: “*‘Loyaute’ was the term used by the minister wh. perhaps is best translated by those of ‘fair dealing.’”



   
   Monroe left a blank here, but according to his minutes of the interview with Napoleon, it occurred on 24 June (DLC: Monroe Papers).



   
   Enclosure no. 1 is a copy of Livingston and Monroe to Barbé-Marbois, n.d. (1 p.), requesting Napoleon’s “friendly offices” in support of negotiations they proposed to begin with Spain for the acquisition of the Floridas.



   
   Enclosure no. 2 is a copy of Barbé-Marbois to Livingston and Monroe, 14 Floréal an XI (4 May 1803) (1 p.; in French), acknowledging receipt of their letter (see n. 4, above) and informing them that he had passed it on to Talleyrand. The minister had told him, wrote Barbé-Marbois, that the U.S. could count on the friendship and help of the first consul in any measures that would preserve good relations between Spain and the U.S.



   
   Enclosure no. 3 is a copy of Monroe to José Nicolás Azara, 12 July 1803 (1 p.), asking him to include Monroe’s letters to Madrid with his next dispatch, informing him that the president had ordered Monroe to London, and expressing the hope that affairs between Spain and the U.S. would “before long be amicably arranged to the satisfaction of both powers.”



   
   Enclosure no. 4 is a copy of Azara to Monroe, 14 July 1803 (1 p.; in French), informing Monroe that he had received two letters for Madrid and would send them off with his next dispatch, and wishing Monroe success in his mission to London.



   
   Enclosure no. 5 is a copy of Monroe to Charles Pinckney, 16 May 1803 (2 pp.), announcing the Louisiana treaty and informing Pinckney that Monroe was coming to Madrid to negotiate with Spain for the Floridas.



   
   Enclosure no. 6 is a copy of Livingston and Monroe to Pinckney, 7 June 1803 (2 pp.), announcing the cession of Louisiana to the U.S. and noting that they considered the purchase to include West Florida.



   
   Enclosure no. 7 is a copy of Monroe to Pinckney, 5 July 1803 (1 p.), informing him that the president had ordered Monroe to London to be U.S. minister there.



   
   Enclosure no. 8 is a copy of Monroe to JM, 19 June 1803.



   
   Enclosure no. 9 is a copy of Monroe to JM, 19 July 1803.



   
   JM to Pinckney and Monroe, 2 Mar. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:381–82).


